internal_revenue_service department of the treasury number release date index numbers in re washington dc person to contact telephone number refer reply to cc psi b04-plr-155397-01 date february legend trust decedent taxpayer spouse accountant date date date dear this letter is in response to your letter of date requesting an extension of time under sec_301_9100-1 of the procedures and administration regulations to change a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code facts decedent died testate on date survived by his wife spouse trust an inter_vivos revocable_trust was created by decedent prior to his death upon decedent’s death trust became irrevocable and taxpayer became the successor trustee of trust under article third paragraph c of trust certain specific assets held in trust passed to a_trust marital trust for the benefit of spouse marital trust was intended to qualify for an estate_tax_marital_deduction as qualified_terminable_interest_property under sec_2056 since decedent’s death taxpayer has served as sole trustee of the marital trust decedent’s estate_tax_return form_706 was filed on date on schedule m of form_706 taxpayer made an election under b b v to treat the entire marital plr-155397-01 trust as qualified_terminable_interest_property as a result only a portion of the decedent’s unified_credit against estate_taxes as provided in sec_2010 was effectively utilized spouse died on date law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate will except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that the interest is included in determining the value of the gross_estate sec_2056 provides that a deduction is not allowed under a where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail and a an interest in the property passes from the decedent to any person other than the surviving_spouse or the estate of such spouse and b by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule contained in sec_2056 sec_2056 provides that in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 the property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 if applicable for purposes of section b - b i the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including plr-155397-01 extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2044 provides that the value of the gross_estate will include the value of any property to which that section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 by reason of sec_2056 sec_301_9100-1 of the procedure and administration regulations provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in the instant case the taxpayer is not seeking an extension of time to make the qtip_election rather the taxpayer is in effect seeking to partially revoke a qtip_election previously made that pursuant to sec_2056 is irrevocable see 100_tc_407 pincite accordingly sec_301 is not applicable in this case furthermore the situation presented is not within the purview of revproc_2001_38 2001_24_irb_1335 pursuant to this revenue_procedure under certain circumstances the service will treat a qtip_election as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 revproc_2001_38 applies where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more trust property than was necessary to reduce the estate_tax liability to zero in this case a qtip_election was required with respect to the marital trust to reduce decedent’s estate_tax liability to zero however taxpayer made the election for more marital trust property than was necessary in order to reduce decedent’s estate_tax liability to zero this situation is specifically excluded from the purview of revproc_2001_38 accordingly the qtip_election with respect to of the marital trust is plr-155397-01 valid and effective for estate_tax purposes therefore of the value of the marital trust on the applicable_valuation_date is includible in spouse’s gross_estate under sec_2044 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler associate chief_counsel passthroughs and special industries
